DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 1, 2020 has been entered.
Applicants' arguments, filed August 3, 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(b) - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 8, 9 and 11 stand rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint 
The claims currently recite, “wherein the zinc polyphosphate complex in solution consists of zinc and a polyphosphate chain and the aqueous solvent, wherein the relative amounts of zinc chloride and sodium hexametaphosphate provide a phosphorous to zinc mole ratio of 20:1”. It is unclear whether the complex in solution includes chloride and sodium. The “consisting of” without explicit recitation of chloride, sodium or solvent indicates that the complex in solution does not contain chloride, sodium or solvent. However, the recitation of “relative amounts of zinc chloride and sodium hexametaphosphate” indicates that chloride and sodium are present in the solution and the recitation “in solution” indicates that solvent is present. Further, it is not clear whether the recited ratio is required in the complex, in the solution, or in the ingredients. Clarification is required. 
Claim 1 recites “wherein the zinc polyphosphate complex has the property of reduced solubility in water at a first condition of 37ºC and a pH of 7.4 in the presence of 1% by weight Bovine Serum Albumin protein in comparison to a second condition of 25ºC and a pH of 5.4 in the absence of protein, the reduction in solubility in the first condition being sufficient to allow a the soluble zinc polyphosphate complex in a saturated solution at the second condition to precipitate from a saturated solution at the first condition”. It is unclear whether “a saturated solution at the first condition” is the same or different from the solutions defined prior. The use of the term “a” indicates the solution could be different in composition, but the same in temperature and pH. Based on the recitation, one of skill in the art would not understand the metes and bounds of the claims. Clarification is requested. 



Indefiniteness Remarks
	Applicants state that the amendments to claim 1 should effectively moot the instant rejection. Applicants further argue that one of skill in the art would understand that the specification is referring to two saturated solutions, one at a first condition and one at a second condition. 
Examiner disagrees. Applicants’ amendment does not moot the rejection. The indefiniteness issue regarding the saturated solutions pertains to the claim language specifically rather than what a skilled artisan would understand from the specification. 


Claim Rejections – 35 U.S.C. § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 8, 9, and 11 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Glandorf (U.S. 2007/0025928 - provided on IDS dated 6/21/2017) in view of Principe (U.S. 5,000,944- see IDS dated 6/21/2017).
Glandorf teaches a polyphosphate having four or more phosphate units complexing with zinc to form a zinc-polyphosphate complex [0098] [0101]. The polyphosphate may be hexametaphosphate [0043]. The most preferred polyphosphate is Glass H, which contains approximately 21 units [0043]. Zinc is provided as ZnCl2 [0101] and is added to the polyphosphate to exchange the ions associated with the polyphosphate chelate [0050]. The zinc may be present at a level sufficient to supply a molar ratio of zinc to stannous of 1:1 or greater [0051].  The polyphosphate does not 
Principe teaches that a polyphosphate having 21  phosphorous atoms is hexametaphosphate. Principe teaches formulating an oral care product having 2 to 21 or more phosphorous atoms per polyphosphate and a 1:1 ratio of polyphosphate to zinc. As such, the Savio teaches Glass H is sodium hexametaphosphate (col.4, lines 52-60). 
It would have been prima facie obvious to one having ordinary skill in the art and following the teachings of Glandorf to combine prior art elements (i.e. polyphosphate) according to known methods to yield predictable results. See MPEP 2143. One of skill in the art would have found it prima facie obvious to add excess zinc chloride to the solution containing glass H in order to maximize the ion exchange. MPEP 2144.05. Further, it is noted that Principe teaches a range of P:Zn of 2 to 21 or more, which overlaps with the 20:1 instantly recited. Where all of the instantly recited structural limitations are met, there is a reasonable expectation that the functional limitations are also met because the function of a compound or complex is based on the structure of that compound or complex. 


Obviousness Remarks 
Applicants argue that one having ordinary skill in the art would have no reasonable motivation or a proper teaching to lead them to increase the amount of zinc chloride and arrive at the specific phosphorous to zinc molar ratio of 20:1. 
Examiner disagrees. Glandorf teaches approximately 21 phosphate units per prima facie obvious. 

Applicants argue that Examiner has not demonstrated that the prior art predicts that a phosphorous to zinc ratio of 20:1 would precipitate to treat dental tubules when the solution is mixed with BSA protein, so the rejection should be withdrawn. 
Examiner disagrees. The instant claims are drawn to a zinc polyphosphate complex in solution. BSA is not required by the claim, but is recited as part of an intended use for the claimed composition. Applicants argument that the result is not suggested by the cited prior art is unpersuasive because the intended use would have been expected based on the teachings of Derham (U.S.P. 5378,401), which teaches that zinc polyphosphate solutions precipitates at pH above 2.0. Examiner notes that where “use” is not required to be in the presence of teeth, the claims does not require the occlusion of dental tubules.  Thus, Applicants argument is unpersuasive. 

Applicants argue that Examiner has not given proper weight to the clause “wherein the zinc polyphosphate complex has the property of reduced solubility in water at a first condition of 37°C and a pH of 7.4. in the presence of 1% by weight Bovine Serum Albumin protein in comparison to a second condition of 25°C and a pH of 5.4 in the absence of protein, the reduction in solubility in the first condition being sufficient to allow the soluble zinc polyphosphate complex in a saturated solution at the second condition to precipitate from a saturated solution at the first condition.” Examiner has not 
Examiner disagrees. The Savio reference has been replaced with Glandorf. Moreover, Derham (U.S.P. 5,378,401) teaches that zinc polyphosphate complexes are more soluble in acidic solutions than basic solutions, so a skilled artisan following the direction of the cited references would have an expectation that the complex formed would be more soluble at pH 5.4 than a pH of 7.4. Thus, Applicants data is expected based on prior art and Applicants argument is unpersuasive. 

Applicants argue that they have presented a surprising and unexpected result that Examiner has not adequately considered. Specifically, the unexpected effect in forming a precipitate in the presence of a protein, e.g. BSA, for occluding dental tubules, citing the examples generally. Applicants submit the claims must be evaluated for secondary considerations.  
Examiner disagrees. Applicants’ claims are drawn to a soluble zinc polyphosphate complex in solution. Applicants’ examples appear to be drawn to methods of forming a complex in the presence of BSA either in the oral cavity or on the skin. However, Applicants current claims are drawn to a product-by-process wherein the product comprises a soluble zinc polyphosphate complex in solution. At minimum, the alleged unexpected result requires additional non-recited components such as BSA or saliva proteins. Thus, even if applicants had data demonstrating an unexpected result, the result would not be commensurate in scope with the pending claims as required by MPEP 716.02(d). Moreover, Applicants have not provided persuasive data indicating 

Applicants argue that BSA is recited by the instant claims, so the claims should be considered commensurate in scope. 
Examiner disagrees. The recitation of BSA is simply to demonstrate a property of the complex, not because BSA is included in the composition. Examiner notes that the claims are to a zinc polyphosphate complex in an undisclosed solution. Applicants argument is that because they have demonstrated a solubility of the complex in one specific solution is less than the solubility of the complex in another specific solution, claims drawn to the complex in all solutions are unexpected. Applicants have a duty to explain the proffered data. MPEP 716.02(b)(2). Here, Applicants claims appear to have little connection to the data presented and Applicants have not met their burden of explaining the data and how it relates to the instant claims. Accordingly, Applicants argument for unexpected results is unpersuasive because the data has not been explained and does not appear to be commensurate in scope.  

Applicants argued that the Glass H is not a “form of sodium hexametaphosphate” because sodium hexametaphosphate is a 6 unit polyphosphate, so the rejection should 
Examiner disagrees. Principe teaches a 21 unit polyphosphate (i.e. Glass H) is a sodium hexametaphosphate. Applicants have not defined the term “sodium hexametaphosphate” and in commerce the term generally refers to a multitude of different polyphosphates. See e.g. U.S.P.G. Pub 2014/0360945 at [0011] stating “sodium hexametaphosphate (Nan+2 PnO3n+1, n=6, 13, 21, or 28)”. See also U.S.P. 6,570,046 at col 5 “hexametaphosphate ((CH3)2N)3PO)”,  Thus, under the broadest reasonable interpretation, one of skill in the art would construe “sodium hexametaphosphate” to include all polyphosphates. Accordingly, Applicants’ argument is unpersuasive. For the reasons presented herein, the rejection is maintained. 


Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 8, 9, and 11 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 5,000,944, claims 1- of U.S. Patent No 10,098,829.  Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have found it prima facie obvious to mix a zinc salt and a polyphosphate, thereby forming a soluble polyphosphate complex. Examiner notes that the instant claims are drawn to a product-by-process, and thus are not limited by the recited steps. 


Nonstatutory Double Patenting Remarks
Applicants request the double patenting rejections be held in abeyance until otherwise allowable subject matter has been indicated.  
In accordance with Applicants request, the rejection is maintained. 


Conclusion
No claims are currently allowed. 


Correspondence
No claims allowed. Any inquiry concerning this communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612